DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response to Non-Final Office Action, filed on 02/07/22, have been entered.
According to the Response, claims 1-19 were pending.  Claims 1 and 6 have been amended.  Claims 1-19 are currently pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5, 7-11, 13, 14, and 16-19 under §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2013/0094926 to Olszak et al.

Claim Rejections - 35 USC § 103
Claim 1-5, 7-11, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being obvious over US Pub. No. 2015/0081089 to Kapust et al. (Kapust) in view of US Pub. No. 2013/0094926 to Olszak et al. (Olszak).  In regards to claim 1, Kapust discloses a shuttle vehicle (110) for transporting stored goods in a shelving system (130), the shuttle vehicle comprising: 
a running gear (110F) having wheels (not labeled but see Fig. 8) mounted thereon to move the shuttle vehicle along guide rails of the shelving system (see ¶ [0025] for describing a rover frame with wheels for moving around a storage facility); 
a telescopic system (200E) movably guided at the running gear, the telescopic system configured to be retracted and extended relative to the running gear in a plane in a self-supporting manner on both sides of the running gear (see ¶ [0026] for describing an end effector movably connected to the frame for transferring a pickface to and from a payload bed of the rover frame, the end effector having a pair of telescoping arms for extending and retracting into a storage location); 
a lifting system (260C) configured to raise and lower the telescopic system relative to the guide rails of the shelving system (see ¶ [0035] for describing an end effector lift drive that lifts or lowers the end effector to a predetermined height corresponding to a storage level from or to which a case or pickface is to be picked or placed). 
Although Kapust does not explicitly disclose a dedicated drive for the telescopic system, such a feature is found in the prior art.  In fact, Olszak teaches a rack-serving unit for an order-picking warehouse wherein the telescopic system (T) includes a dedicated drive (8) of its own retract and extend the telescopic system relative to the running gear in a place in a self-supporting manner on both sides of the running gear. See ¶ [0040] (extending and retracting the article transport gripper of the rack serving unit, by means of additional drives, in a telescoping direction).
Thus, it would have been obvious to modify the telescopic system of Kapust with the dedicated drives of Olszak in order to independently control the movement of the telescopic system without adjusting the position of the running gear, lifting system, or any other components of the transport vehicle.

In regards to claim 2, Kapust further discloses that the telescopic system comprises: 
at least one guide rail (310) mounted on the running gear, the at least one guide rail having a direction of travel oriented towards the sides of the shuttle vehicle, and rollers mounted on upper sides of the at least one guide rail (see ¶ [0026] for providing any suitable number of guides such as rails or tracks mounted to the frame in any suitable manner, the rails being mounted to or adjacent to each longitudinal side of the payload bed so that each guide extends laterally relative to the frame); 
a loading area (200) movable along the guide rails, the loading area having a cross-sectional profile with partial profiles such that the rollers engage with the partial profiles to guide the loading area while moving (see ¶ [0025] for describing a slidable payload bed); and 
a drive (260B) configured to retract and extend the loading area relative to the shuttle vehicle along the at least one guide rail (see ¶ [0030] for describing one or more end effector drives configured to move the end effector in an extension/retraction motion). 

In regards to claim 3, Kapust further discloses that the drive includes chain conveyors. See ¶ [0030] (providing any suitable drive linkage for extending and retracting the telescoping arms such as, for example, a chain conveyor).

In regards to claim 4, Kapust further discloses that the lifting system is configured relative to the running gear of the shuttle vehicle. See Fig. 8.

In regards to claim 5, Kapust further discloses that the lifting system is configured relative to the guide rails of the shelving system. See Fig. 8.

In regards to claim 7, Kapust further discloses that the vehicle further comprises at least one support roller or at least one counter-contact surface located at a bottom of the shuttle vehicle and configured to introduce tilting forces into guide rails of the shelving system when the telescopic system is extended. See Fig. 8 (showing a plurality of support rollers for maintaining vehicle balance during transfer operations).

In regards to claim 8, Kapust further discloses that stored goods can be carried in load carriers of a predetermined length, height and width (see ¶ [0025] for describing rover vehicles adapted to transport pickfaces of one or more case units), the telescope system having a loading area with a length which is an integer multiple of the length and/or width of the load carriers (see ¶ [0036] for describing the separating distance of the telescoping arms on a payload bed as being greater than the width of the widest pickface that a rover is capable of carrying). 

In regards to claim 9, Kapust further discloses that the shuttle further comprises at least one drive (260A-C) for a travel drive of the shuttle vehicle, at least one drive (260A-C) for the lifting system, and at least one drive (260A-C) for retracting and extending the telescopic system. See ¶ [0030] (providing a drive section for the rover including any suitable number of drives to move, extend, retract, and lift the end effector of a rover vehicle).

In regards to claim 10, Kapust further discloses that the shuttle vehicle further comprises conveyor belts of a double belt conveyor technique provided along each longitudinal side of the loading area of the telescopic system, the conveyor belts including running surfaces having a predetermined distance greater than zero relative to the surface of the loading area of the telescopic system. See ¶ [0025] (supporting a pickface on a payload bed in any suitable manner such as, for example, conveyor rollers or any suitable support surface for supporting the pickface).

In regards to claim 11, Kapust further discloses that the shuttle vehicle further comprises a controller (110C) having an interface configured for wireless communication in order to perform data communication with an external control system (120). See ¶ [0024] (describing a control server for controlling rovers and other components of the storage and retrieval system). 

Claim 13 is rejected under § 102(a)(1) as being anticipated by Kapust.  In regards to claim 13, Kapust discloses a shelving system (130), comprising: 
at least one storage plane (140), in which a plurality of storage boxes is arranged at right angles (see ¶¶ [0022], [0031] for describing multiple levels of storage rack modules, each level comprising a plurality of storage shelves separated by pick aisles wherein rovers operate); 
at least one shuttle passage (130A) per storage plane running straight between opposite outer sides of the shelving system, comprising guide rails running along storage boxes of this storage plane (see ¶ [0031] for describing picking aisles with guide rails for rovers to travel on); and 
a shuttle vehicle according to claim 1 (see Claim 1 supra), the shuttle vehicle being movable along the guide rails of the shuttle passage in at least one shuttle passage of the storage system for storing and retrieving stored goods (see Fig. 7B; see also ¶¶ [0022], [0031]). 

In regards to claim 14, Kapust further discloses that the system further comprises L-shaped holding rails provided at the storage boxes in relation to the storage containers which run in parallel, the distance of which is greater than the width of the loading area of the telescopic system. See Fig. 2E.

In regards to claim 16, Salichs further discloses that conductor rails are provided along each shuttle passage in order to supply the shuttle vehicle with energy. See ¶ [0056] (providing an electrified rail for the carts).

In regards to claim 17, Kapust further discloses that the system further comprises at least one lift system (150) on an outer side of the shelving system configured to transfer a shuttle vehicle and/or stored goods between different storage levels in height direction. See ¶ [0022] (providing a plurality of vertical lifts for transferring rovers or pickfaces between storage levels).

In regards to claim 18, Salichs further discloses that the lift system operatively serves a front zone of the shelving system, where the front zone includes a supplying and a discharging conveyor technique arranged opposite the lift system. See ¶ [0060] (providing feed and delivery conveyors adjacent to lifts and storage racks). 

In regards to claim 19, Kapust further discloses that conveyor shelves (150) are arranged along the shelving system, which can be filled on their upper side using a shuttle vehicle and on the bottom of which stored goods can be retrieved by a shuttle vehicle. See ¶ [0022] (describing vertical lifts with storage shelves for receiving a case unit from a rover and vice versa).


Claim 12 is rejected under § 103 as being obvious over Kapust, supra, as applied to claim 1, in view of US Pub. No. 2014/0277689 to Salichs (Salichs).  In regards to claim 12, Salichs discloses all limitations of the claimed invention but for an energy storage or sliding contact. 
Although Kapust does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Salichs teaches a robotic cart for item storage and retrieval, the cart comprising an energy storage or a sliding contact (204). See ¶ [0055] (providing an energy storage device such as batteries, capacitors, or the like for the cart).
Thus, it would have been obvious to modify the rover vehicles of Kapust with the energy storage devices of Salichs in order to facilitate rover transport operations. 

Allowable Subject Matter
Claim 6 is allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655